Citation Nr: 0704129	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an effective date prior to November 27, 
2001, for the grant of service connection for status post 
trauma, right upper eyelid, with secondary ptosis and 
thickening of the lid.  

3.  Entitlement to an initial evaluation in excess of 20 
percent disabling for status post trauma, right upper eyelid, 
with secondary ptosis and thickening of the lid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the issue of entitlement to an effective 
date prior to November 27, 2001, for the grant of service 
connection for status post trauma, right upper eyelid, with 
secondary ptosis and thickening of the lid, has not been 
certified to the Board.  However, the May 2002 rating action 
granted service connection for status post trauma, right 
upper eyelid, with secondary ptosis and thickening of the 
lid, effective from November 27, 2001.  The veteran's June 
2002 notice of disagreement with respect to this rating 
action included his contention that his award of benefits 
should be retroactive to 1989, the date of injury.  The RO 
did not address this issue in a statement of the case (SOC) 
or a supplemental statement of the case (SSOC) until January 
2005.  

By a January 2005 communication from the veteran, received 
subsequent to the January 2005 SSOC, he continued to claim 
that he should be awarded retroactive benefits.  Accordingly, 
the record contains a substantive appeal with respect to the 
issue of entitlement to an effective date prior to November 
27, 2001, for the grant of service connection for status post 
trauma, right upper eyelid, with secondary ptosis and 
thickening of the lid.  Therefore, that issue is in appellate 
status and will be addressed by the Board at this time.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.202 (2006).

The issue of entitlement to an initial evaluation in excess 
of 20 percent disabling for status post trauma, right upper 
eyelid, with secondary ptosis and thickening of the lid, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran does not have current hearing loss disability 
for VA compensation purposes.

2.  The veteran did not submit a claim, either formal or 
informal, for service connection for status post trauma, 
right upper eyelid, with secondary ptosis and thickening of 
the lid, prior to November 27, 2001.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The criterion for entitlement to an effective date prior 
to November 27, 2001, for the grant of service connection for 
status post trauma, right upper eyelid, with secondary ptosis 
and thickening of the lid, is not met.  38 U.S.C.A. §§ 5101, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he sustained hearing loss as a 
result of his service as an amphibian assault vehicle crewman 
and exposure to diesel engines during his period of active 
duty.  His Forms DD 214 confirms that he served as an 
amphibian assault vehicle crewman.  The veteran's history of 
noise exposure during service is not in dispute by VA.  
However, review of the veteran's service medical records 
throughout his active duty service reveals no hearing loss 
disability within the meaning of VA regulation.  Simply 
stated, while the veteran may have been exposed to noise 
during his period of duty service, the level of hearing 
impairment required for "hearing loss" within the meaning 
of VA regulations is not shown the be medical evidence of 
record.  

Specifically, audiometric evaluation upon enlistment in 
October 1987, revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-5
-5
LEFT
-5
0
-10
-5
0

Similarly, audiometric evaluation near the end of his period 
of active duty service, in February 1990, revealed the 
following pure tone thresholds, in decibels




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
-5
5
LEFT
0
0
0
-5
0

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  VA outpatient treatment records 
reflect that the veteran declined an audiology referral in 
August 2002.  

There are no post service medical records showing that the 
veteran has complained of or has been treated for hearing 
loss since his separation from active duty service in October 
1991, approximately fifteen years ago.  In this regard, the 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Such a 
lapse of time weighs heavily against the veteran's claim.

Accordingly, absent evidence of a current hearing loss 
disability under the clear requirement of 38 C.F.R. § 3.385, 
service connection for hearing loss cannot be granted.  Id.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  The claim for service 
connection for hearing loss is denied.

With respect to the claim of entitlement to an effective date 
prior to November 27, 2001, for the grant of service 
connection for status post trauma, right upper eyelid, with 
secondary ptosis and thickening of the lid, 38 U.S.C.A. 
§ 5110(a) states that, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for an increase of compensation, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to 
this general rule applies if a claim is received within one 
year from separation from service.  In that case, the 
effective date shall be the day following separation from 
service.  See 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  The mere presence of medical evidence of 
a disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  Simply stated, 
the veteran must file a claim.

In the present case, VA Form 21-526, Veteran's Application 
for Compensation and/or Pension, for blindness in the right 
eye was received by VA on November 27, 2001.  The claims file 
does not show (and the veteran does not contend) that a claim 
for service connection for a right eye disorder was received 
prior to November 27, 2001, or that any claim for that 
benefit was previously denied.

The Board acknowledges the veteran's contention that the 
award of service connection for residuals of his right eye 
injury should be effective from the date of injury in 1989 
when he was hit with a pool cue.  However, as noted above, VA 
regulations for establishing an effective date for an award 
of service connection require that the effective date of an 
award based on an original claim shall not be earlier than 
the date of the receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Simply stated, the 
veteran can not be awarded service connection for his right 
eye impairment prior to the date he applied for service 
connection for residuals of his right eye injury.  

In the case at hand, there is no evidence of any 
communication from the veteran expressing a desire to apply 
for service connection for a right eye disorder until 
November 27, 2001.  As a result, there is nothing in the 
record prior to November 27, 2001, that can be construed as 
an application for service connection for a right eye 
disorder.  Thus, there is no basis for awarding service 
connection for the veteran's right eye prior to November 27, 
2001.  

Again, the Board fully understands the veteran's contentions.  
However, the Board is bound by VA laws and regulations and, 
in the present case, there is simply no legal basis for 
finding that an earlier effective date for the grant of 
service connection for status post trauma, right upper 
eyelid, with secondary ptosis and thickening of the lid, is 
warranted.  The provisions of 38 U.S.C.A. § 5107(b) have also 
been considered, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in December 
2001 and provided to the appellant prior to the May 2002 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claims.  

The Board emphasizes that the appeal with respect to an 
effective date prior to November 27, 2001, for the grant of 
service connection for status post trauma, right upper 
eyelid, with secondary ptosis and thickening of the lid, 
arises from an initial effective date assigned when the RO 
awarded service connection, such that the original letter 
refers to the requirements for establishing service 
connection for this claim.  VA's Office of General Counsel 
has held that there is no requirement for additional 
38 U.S.C.A. § 5103(a) notice on a "downstream" issue, i.e., 
an earlier effective date after an initial award of service 
connection, if proper VCAA notice for the original service 
connection issue was already provided, as is the case here.  
VAOPGCPREC 8-2003.  Therefore, the veteran has been provided 
adequate notice and, inasmuch as the effective date of 
service connection and schedular rating for this disorder was 
in accordance with pertinent regulations, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in January 2005, prior to the January 2005 
supplemental statement of the case.  
 
As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, a copy of his VA 
eye examination report, and he has submitted lay evidence in 
the form of his written communications.  The evidence 
associated with the claims file adequately addresses the 
requirements necessary for evaluating the claims decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim for service connection for hearing loss.  
However, the Board finds that the evidence, which reveals 
that the veteran did not have this disability during service 
and does not currently have this disability for VA rating 
purposes, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of  
in-service hearing loss, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or to obtain a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims, his claims were readjudicated in 
a statement of the case and supplemental statement of the 
case and there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

Service connection for bilateral hearing loss is denied.

The appeal to establish entitlement to an effective date 
prior to November 27, 2001, for the grant of service 
connection for status post trauma, right upper eyelid, with 
secondary ptosis and thickening of the lid, is denied.


REMAND

As noted above, the veteran also seeks entitlement to an 
evaluation greater than 20 percent for his service-connected 
right eye disability, to include the evaluation of all 
manifested symptoms associated with the disability.

In this regard, the Board finds that the July 2003 VA 
examination report does not provide a sufficient basis for 
evaluation of the right eye disability.  Specifically, the 
veteran contends that his right eye scar is disfiguring and 
results in constant irritation of the already injured eye.  
The examination report does not address these contentions.  
In addition, the July 2003 VA eye examination report 
recommends that the veteran undergo further evaluation with 
electrodiagnostic testing to evaluate whether the veteran 
experiences real loss of vision or whether he is 
"malingering".  

The evidence of record does not reflect that the veteran has 
undergone electrodiagnostic testing.  The Board will not 
order electrodiagnostic testing based on the evidence of 
record.  In this regard, it is noted that the veteran was 
scheduled to undergo VA eye examination in March 2005; 
however, he failed to report for the examination.  
Nevertheless, inasmuch as it is unclear whether the veteran 
was scheduled to undergo the recommended electrodiagnostic 
testing, the Board finds that he should be provided another 
opportunity to undergo a VA eye examination.  The veteran is 
reminded that it is his responsibility to appear for any and 
all scheduled examinations and that failure to do so could, 
and most likely will, result in the denial of his claim under 
38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
eye complaints since November 2001.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a VA examination by the 
appropriate specialist to determine the 
nature and extent of his service 
connected residuals of right eye injury.  
Based upon examination of the veteran and 
review of his pertinent medical history, 
the examiner should describe any current 
symptoms attributed to the right eye 
disability and associated manifestations, 
to include scarring and decreased visual 
acuity, and provide diagnoses for any and 
all pathology identified.  The examiner 
is specifically requested to provide an 
opinion as to whether the right eye scar 
is disfiguring and whether such scar 
results in additional irritation of the 
right eye.  

The objective basis of all results should 
be clearly noted. 

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After ensuring proper completion of 
this development, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 20 
percent disabling for status post trauma, 
right upper eyelid, with secondary ptosis 
and thickening of the lid.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


